Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 1 of 13 PageID 64




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


BRYAN THOMAS, on behalf of himself
and all others similarly situated,

          Plaintiff,

v.                                              CASE No.: 8:19-cv-01240-WFJ-CPT

CIRKUL, INC., a foreign
Corporation for Profit,

      Defendant.
_________________________________________/

          DEFENDANT’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES
                         TO PLAINTIFF’S COMPLAINT

          Defendant, CIRKUL, INC., (“Defendant”) by and through its undersigned counsel, comes

now and respectfully submits its Answer and Affirmative Defenses to the Collective Action

Complaint (“Complaint”) of Plaintiff, Bryan Thomas. Defendant reserves the right to supplement

or amend their response as their investigation remains ongoing. Defendant responds to the

allegations in the Complaint as follows:

     1.       Defendant admits that Plaintiff, Bryan Thomas (“Plaintiff”) worked as an hourly paid

              line worker inside Defendant’s manufacturing facility in Tampa, Florida.

     2.       Defendant admits that Plaintiff has sued Defendant and purports to bring this action as

              a collective action, but denies that Plaintiff or any other of Defendant’s employees were

              paid in an illegal manner. Answering further, Defendant denies any allegation of

              wrongdoing which may be pled, implied, or inferred from this paragraph of the

              Complaint.

                                                    1
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 2 of 13 PageID 65




   3.   Defendant denies all allegations contained in Paragraph 3.

   4.   Defendant admits that Plaintiff has sued Defendant and purports to bring this action as

        a collective action, but Defendant denies that any of its employees were not properly

        paid overtime compensation. Answering further, Defendant denies any allegation of

        wrongdoing which may be pled, implied, or inferred from this paragraph of the

        Complaint.

   5.   Defendant admits that Plaintiff has stated Plaintiff will seek conditional certification as

        Plaintiff purports to bring this action as a collective action, but Defendant denies that

        any of its employees were not properly paid overtime compensation. Answering

        further, Defendant denies any allegation of wrongdoing which may be pled, implied,

        or inferred from this paragraph of the Complaint.

   6.   Defendant admits that FLSA authorizes private parties to seek relief under the FLSA,

        but Defendant Denies that Plaintiff has, or can, state a cause of action under that statute.

        Answering further, Defendant denies any allegation of wrongdoing which may be pled,

        implied, or inferred from this paragraph of the Complaint.

   7.   Defendant admits that the Court generally has subject matter jurisdiction over claims

        asserted under the FLSA, but Defendant denies that Plaintiff has, or can, state a cause

        of action under that statute. Answering further, Defendant denies any allegation of

        wrongdoing which may be pled, implied, or inferred from this paragraph of the

        Complaint.

   8.   Defendant admits that venue is proper in this Court, but denies that Plaintiff has, or can,

        state any valid cause of action against Defendants. Answering further, Defendant


                                               2
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 3 of 13 PageID 66




         denies any allegation of wrongdoing which may be pled, implied, or inferred from this

         paragraph of the Complaint.

   9.    Defendant is without knowledge as to Plaintiff’s current residence, and therefore denies

         same. Defendant admits that Plaintiff was employed by Defendant for the dates

         provided. Answering further, Defendant denies any allegation of wrongdoing which

         may be pled, implied, or inferred from this paragraph of the Complaint.

   10.   Admitted.

   11.   Denied.

   12.   Defendant admits that Plaintiff has provided a Consent. Answering further, Defendant

         denies any allegation of wrongdoing which may be pled, implied, or inferred from this

         paragraph of the Complaint.

   13.   Admitted.

   14.   Admitted.

   15.   Admitted.

   16.   Admitted.

   17.   Admitted.

   18.   Defendant is without knowledge as to Plaintiff’s definition of “backbone of the

         company” and therefore denies same. Answering further, Defendant denies any

         allegation of wrongdoing which may be pled, implied, or inferred from this paragraph

         of the Complaint.

   19.   Defendant admits that Plaintiff was employed as an hourly employee. Defendant

         admits that Defendant employed other hourly workers in various roles. Answering


                                              3
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 4 of 13 PageID 67




         further, Defendant denies any allegation of wrongdoing which may be pled, implied,

         or inferred from this paragraph of the Complaint.

   20.   Defendant admits that Plaintiff was not exempt from overtime. Defendant is without

         knowledge as to Plaintiff’s definition of “similarly situated,” and therefore is without

         knowledge, and denies same. Answering further, Defendant denies any allegation of

         wrongdoing which may be pled, implied, or inferred from this paragraph of the

         Complaint.

   21.   Denied.

   22.   Denied.

   23.   Denied.

   24.   Denied.

                       COLLECTIVE ACTION ALLEGATIONS

   25.   Defendant realleges and reaffirms its responses to Paragraphs 1 - 24 here as if provided

         in full.

   26.   Defendant admits that Plaintiff purports to bring this action as a collective action, but

         Defendant denies that any of its employees were not properly paid overtime

         compensation. Answering further, Defendant denies any allegation of wrongdoing

         which may be pled, implied, or inferred from this paragraph of the Complaint.

   27.   Defendant admits that Plaintiff has the right to seek to amend Plaintiff’s Complaint.

         Answering further, Defendant denies any allegation of wrongdoing which may be pled,

         implied, or inferred from this paragraph of the Complaint.




                                               4
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 5 of 13 PageID 68




      28.   Defendant admits that Plaintiff purports to bring this action as a collective action, and

            admits that that Defendant employs other hourly employees, but Defendant denies that

            any of its employees were not properly paid overtime compensation. Defendant is

            without knowledge as to whom Plaintiff considers members of Plaintiff’s putative

            class, and therefore is without knowledge as to the numerosity of the alleged members,

            and therefore denies that “joinder of all members is impracticable.” Answering further,

            Defendant denies any allegation of wrongdoing which may be pled, implied, or inferred

            from this paragraph of the Complaint[sic – following the formatting provided by

            Plaintiff and repeating the erroneous number for this paragraph] Defendant admits that

            Plaintiff purports to bring this action as a collective action, but Defendant denies that

            any of its employees were not properly paid overtime compensation. Answering

            further, Defendant denies any allegation of wrongdoing which may be pled, implied,

            or inferred from this paragraph of the Complaint.

27.         [sic – following the formatting provided by Plaintiff and repeating the erroneous

            number for this paragraph] Defendant admits that Plaintiff purports to bring this action

            as a collective action, but Defendant denies that any of its employees were not properly

            paid overtime compensation. Answering further, Defendant denies any allegation of

            wrongdoing which may be pled, implied, or inferred from this paragraph of the

            Complaint.

28.         Defendant is without knowledge as to whom Plaintiff considers potential opt-in

            Plaintiffs, and therefore is without knowledge as to whether any such opt-in Plaintiffs

            may be identified through Defendant’s records, and therefore denies the same.


                                                  5
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 6 of 13 PageID 69




          Answering further, Defendant denies any allegation of wrongdoing which may be pled,

          implied, or inferred from this paragraph of the Complaint.

                               COUNT I
         FAILURE TO PAY OVERTIME COMPENSATION TO HOURLY PAID
           LABORERS IN VIOLATION OF THE FLSA DURING THE FLAS
                       RELEVANT LIABILITY PERIOD


   29.    Defendant realleges and reaffirms its responses to Paragraphs 1 – 29 [including the

          duplicate numbered paragraphs] here as if provided in full.

   30.    Denied.

   31.    Denied.

   32.    Denied.

   33.    Defendant admits that Plaintiff purports to bring this action as a collective action but

          Defendant denies that any of its employees were not properly paid overtime

          compensation. Defendant denies that Plaintiff is entitled to any of the compensation or

          damages which Plaintiff claims in this paragraph. Answering further, Defendant denies

          any allegation of wrongdoing which may be pled, implied, or inferred from this

          paragraph of the Complaint.

   34.    Defendant denies that Plaintiff is entitled to any and all relief requested by Plaintiff in

          Plaintiff’s “Prayer for Relief” and “Wherefore” clause following Paragraph 34,

          including subsections “a.” through “i.”




                                                6
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 7 of 13 PageID 70




                          AFFIRMATIVE AND OTHER DEFENSES

                                         FIRST DEFENSE

       Plaintiff has failed to state a claim upon which relief can be granted under any theory. In

particular, as a matter of law, the Complaint does not contain sufficient allegations of ultimate fact,

as opposed to conclusory allegations, to state a claim under the FLSA.

                                       SECOND DEFENSE

       To the extent that Defendant was obligated to and failed to pay overtime compensation due

to Plaintiff, which Defendant expressly denies, Defendant also expressly denies that Plaintiff may

recover liquidated damages because (1) Defendant and all associated officers, directors, managers,

or agents acted at all times in good faith, and did not commit any willful violation of the FLSA,

and paid all sums considered to be legally due in good faith reliance on the FLSA; (2) Defendant

(including all associated officers, directors, managers, and agents) did not authorize or ratify any

willful violation with respect to Plaintiff; and (3) Plaintiff has failed to plead facts sufficient to

support recovery of such damages. Accordingly, Defendant’s liability is limited by 29 U.S.C. §

260.

                                        THIRD DEFENSE

       To the extent that Defendant was obligated to and failed to pay overtime compensation due

to Plaintiff, which Defendant expressly denies, the claims of Plaintiff are barred as to all hours

allegedly worked by Plaintiff of which Defendant lacked actual or constructive knowledge.




                                                  7
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 8 of 13 PageID 71




                                      FOURTH DEFENSE

       To the extent that Defendant was obligated to and failed to pay overtime compensation due

to Plaintiff, which Defendant expressly denies, Plaintiff are not entitled to recover damages for de

minimis unpaid overtime.

                                        FIFTH DEFENSE

       To the extent that Defendant was obligated to and failed to pay overtime compensation to

Plaintiff, which Defendant expressly denies, any such failure resulted from misrepresentations by

Plaintiff concerning his hours worked, and his knowing failure to notify Defendant that he was

engaging in overtime work, or other misrepresentations, omissions, or fraudulent conduct;

Defendant reasonably relied on such misrepresentations or omissions, and the claims of Plaintiff

are barred by the doctrines of estoppel and/or waiver.

                                        SIXTH DEFENSE

       Plaintiff is not entitled to conditional or final certification, or to Court-facilitated notice

under 29 U.S.C. § 216(b), because Plaintiff has not identified, and cannot identify, a group of

similarly situated employees. Likewise, Plaintiff has not identified, and cannot identify, a class of

employees which may satisfy the requirements of Federal Rule of Civil Procedure 23.

                                      SEVENTH DEFENSE

       Plaintiff is not entitled to certification under 29 U.S.C. § 216(b) or Federal Rule of Civil

Procedure 23 because the putative class, as defined by the Amended Complaint, is overly broad

and patently unmanageable, as Plaintiff admits in the first Paragraph 28 of Plaintiff’s Complaint.




                                                 8
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 9 of 13 PageID 72




                                      EIGHTH DEFENSE

       The proposed class action fails to meet the numerosity requirement of Fed.R.Civ.P.

23(a)(1).

                                       NINTH DEFENSE

       The proposed class action fails to meet the commonality requirement of Fed.R.Civ.P.

23(a)(2).

                                      TENTH DEFENSE

       The proposed class action fails to meet the typicality requirement of Fed.R.Civ.P. 23(a)(3).

                                    ELEVENTH DEFENSE

       The named plaintiffs will not adequately and fairly protect the interests of the proposed

class, as required by Fed.R.Civ.P. 23(a)(4).



                                     TWELTH DEFENSE

       The proposed class lacks common questions of law or fact, as required by Fed.R.Civ.P.

23(b)(3).

                                  THIRTEENTH DEFENSE

       The Class Action Complaint should be dismissed because the named Plaintiff is not an

adequate representative of the proposed class.

                                  FOURTEENTH DEFENSE

       At all times, Defendant acted in good faith, and had reasonable grounds for believing their

actions were in compliance with the FLSA.




                                                 9
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 10 of 13 PageID 73




                                     FIFTHTEENTH DEFENSE

          This action is barred to the extent Plaintiff seeks recovery for time that is not compensable

time, i.e. “hours worked,” under the FLSA.

                                       SIXTEENTH DEFENSE

          Defendant is entitled to offset monies or other consideration paid or provided to Plaintiff

by Defendant for periods in which Plaintiff was not engaged to work, or performing any workplace

duties.

                                     SEVENTEENTH DEFENSE

          Plaintiff is not entitled to punitive or liquidated damages, as Defendant did not act or fail

to act in a manner sufficient to give rise to punitive/liquidated damages liability.

                                     EIGHTEENTH DEFENSE

          Plaintiff’s action is barred because Plaintiff seeks to recover for time that could be deemed

as de minimus work time, and thus not compensable under the FLSA.

                                      NINETEENTH DEFENSE

          To the extent Plaintiff seeks damages not recoverable under the FLSA, Plaintiff is barred

from such recovery.

                                      TWENTIETH DEFENSE

          Without assuming the burden of proof, Plaintiff and all of Defendant’s employees were

compensated for all hours worked in excess of 40 hours in any particular workweek (as Plaintiff

and all Defendant’s employees reported his/her/their time worked) at a rate not less than that set

forth by the overtime provisions of the FLSA.




                                                   10
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 11 of 13 PageID 74




                                   TWENTY-FIRST DEFENSE

        Defendant complied with all recordkeeping requirements of the FLSA.

                                  TWENTY-SECOND DEFENSE

        Plaintiff’s claims are estopped by the recording of and submission of Plaintiff’s own time

records via a digital time keeping system for which Plaintiff had a unique password, and for which

recorded time Defendant compensated Plaintiff for all overtime which Plaintiff claimed.

                                   TWENTH-THIRD DEFENSE

        The alleged time for compensation for which Plaintiff seeks to represent a class is irregular,

and therefore not consistent or similar to the time kept by other employees employed by Defendant.

                                  TWENTY-FOURTH DEFENSE

        Without assuming the burden of proof, Plaintiff and potential members of the purported

class or collective action are not similarly situated. The potential claims of the purported class

members reflect variability, and are not so numerous as to preclude their resolution on an

individual basis.

                                   TWENTY-FIFTH DEFENSE

        Defendant has alleged individualized affirmative defenses which apply specifically to

Plaintiff, and not to all members of Plaintiff’s putative class.        Therefore, Plaintiff’s class

certification is barred per se.

                                   TWENTY-SIXTH DEFENSE

        Plaintiff has failed to mitigate Plaintiff’s alleged damages.

                                  TWENTY-SEVENTH DEFENSE

        Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and/or laches.


                                                 11
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 12 of 13 PageID 75




                                     TWENTY-EIGHTH DEFENSE

       Some or all of Plaintiff’s claims are barred by accord and satisfaction, settlement,

and/or payment and release.

                                      TWENTY-NINTH DEFENSE

       Defendant’s actions were in good faith conformity with and/or reliance on administrative

regulation, order, ruling, approval, interpretation, or practice of the Department of Labor.

                                     THIRTIETH DEFENSE

       Defendant reserves the right to assert further affirmative defenses as they become evident

through discovery investigation.



       WHEREFORE, Defendant, Cirkul, Inc. prays that this, its Answer and Affirmative

Defenses to the Plaintiff’s Collective Action Complaint, be deemed good and sufficient, and that,

after due proceedings, there be judgement in Defendant’s favor and against Plaintiff, thereby

dismissing all claims assert therein, and that cost and attorneys’ fees be assessed against Plaintiff,

and for such other and further relief as justice and law may require.

Respectfully submitted this 13th day of September 2019.


                                                      By:/s/ Christine R. Sensenig
                                                      Christine R. Sensenig
                                                      Florida Bar No. 74276
                                                      Hultman Sensenig + Joshi
                                                      2055 Wood Street, Ste 208
                                                      Sarasota, FL 34237
                                                      Telephone: (941) 953-2828
                                                      Fax: (941) 953-3018
                                                      csensenig@hsjlawfirm.com
                                                      droginski@hsjlawfirm.com
                                                      Counsel for Defendant

                                                 12
Case 8:19-cv-01240-WFJ-CPT Document 22 Filed 09/13/19 Page 13 of 13 PageID 76




                              CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on September 13, 2019, I electronically filed the foregoing document

with the Clerk of the Court and served upon the individuals listed below via email through the

CM/ECF system of the Middle District of Florida.


Noah E. Storch, Esq.
Fla. Bar No. 0085476
noah@floridaovertimelawyer.com
RICHARD CELLAER LEGAL, P.A.
10368 W. SR 84, Suite 103
Davie, FL 33314
Telephone: (866) 344-9243


                                                   By:/s/ Christine R. Sensenig
                                                   Christine R. Sensenig
                                                   Florida Bar No. 74276
                                                   Hultman Sensenig + Joshi




                                             13
